
















Loan Facility Agreement
between


REFUsol GmbH
Uracher Straße 91
72555 Metzingen


(“Borrower”)


and
Bayerische Landesbank
Brienner Straße 18
80333 Munich


(“Bank”)


hereby conclude the following Loan Facility Agreement:


1.
Subject Matter of the Agreement

The Bank grants to the Borrower a General Loan Facility (“loan”) for financing
working capital in the amount of
EUR 4,000,000.00
(in words: four million Euros)


2.
Drawdown / Drawdown Requirements



2.1
The loan may be drawn down in Euros through the following individual
transactions:

•
Current account overdraft facilities

•
Term loan facilities with minimum amounts of EUR 500,000.00 in each case and
with terms from 1 month to 3 months. The term of the individual transactions may
not exceed the end of the term.

•
Sureties and letters of credit with the exception of loan sureties, whereby the
Bank may request the documents considered to be required by it regarding the
Borrower’s principal debt obligation to be secured for the purpose of the
individual examination of surety instructions. The Bank reserves the right to
reject surety instructions in justified individual cases, as well as for
sureties for an indefinite term or exceeding a term of seven years.



2.2
Drawdown requirements



The loan may be drawn down, in whole or in part, as soon as the requirements
according to the Appendix “Drawdown requirements” are met and unless a cause
exists which entitles the Bank to terminate this loan for cause at the time of a
drawdown.


The meeting of the drawdown requirements shall be determined by the Bank.


3.
Term / Repayment



3.1
The Bank shall grant to the Borrower the loan - notwithstanding the Bank’s right
of termination in accordance with no. 26.1 of the General Terms and Conditions
(“GTC”) - until further notice, no later than by July 31, 2014 (“end of the
term”).



3.2
Drawdowns as term loan facility must be repaid at the end of the term of the
individual transaction; drawdowns as current account overdraft facility must be
repaid in one amount upon the termination of the loan.







--------------------------------------------------------------------------------




3.3
For drawdowns in the form of sureties, the loan shall be repaid through the
Bank’s discharge from liability upon the termination of the loan. The discharge
obligation shall be fulfilled through the return of the originals of the surety
deeds by the Beneficiary with the intention discernible to the Bank to discharge
it from its obligation, through the Beneficiary’s binding waiver of liability to
the Bank, through securitization through a cash deposit at the Bank, through the
provision of a surety of another credit institution or any other ways
satisfactory for the Bank. The credit institution providing the surety must be
rated at least with an A rating by an internationally recognized rating agency
(Moody’s; Standard & Poors; Fitch) and be domiciled in an OECD country, unless
it is part of the S Financial Group.



For drawdowns in the form of letters of credit, the loan shall be repaid upon
the termination of the loan by analogy to the sureties through the Bank’s
discharge from liability.


4.
Accounting Treatment



4.1
All capital turnovers in connection with this loan, i. e. disbursements and
repayments (also of partial amounts) as well as interest, commissions and fees
shall be debited from the Borrower’s account no. 00/ 4217120 (“settlement
account”) at the Bank.



4.2
If drawdowns or agreed individual transactions from the hitherto existing loan
facility agreement of August 18 / September 15, 2011 (in the version of the 1st
modification agreement of July 30 / August 02, 2012) exist on July 31, 2013,
these shall be charged against this loan. Should agreed regulations in the
framework of the individual transactions to be taken into account and this
Agreement differ, the regulations of this Agreement shall have priority over
those of the hitherto concluded Agreements.



5.
Conditions



5.1
For drawdowns as current account overdraft facility the Bank shall charge an
interest rate of 3.9 % p. a. until further notice (“interest rate until further
notice”).



The interest shall be charged based on 30/360 days and shall be due and payable
quarterly in arrears.


5.2
The interest rates and the interest calculation method for term loan facilities
shall be agreed in an individual case, and with a lead time of at least two bank
working days Bank working day is hereinafter each day on which commercial banks
in Munich are generally opened for the public. by 9:30 a.m. (Munich) in each
case, based on the respective rates at the money market determined by the Bank.
The interest shall be due and payable at the end of each fixed-interest period.



5.3
The commission rate for sureties in Euros shall be 1.64 % p.a. from the
guaranteed amount until documented evidence of the extinguishment of the
respective surety is furnished to the Bank. The surety commission shall be
charged based on act/360 days and be due and payable quarterly in arrears. In
addition, the Borrower must pay an issuance fee of EUR 100.00 per surety, which
shall become due upon the grant of a surety.



The conditions for the letters of credit to be opened shall be agreed, together
with other payments in the Bank’s documented international transaction, in an
individual case or separately between the Bank and Borrower.


5.4
Arrangement fee



For the commitment of the loan, a one-off arrangement fee in the amount of EUR
5,000.00 must be paid to the Bank by the Borrower.


The arrangement fee shall be due and payable upon the signing of this Agreement.


5.5
Standby commission



As from August 01, 2013 a standby commission in the amount of 0.25 % p.a. from
the part of the committed amount according to item 1 not drawn down shall be
paid by the Borrower to the Bank. The standby commission shall be charged on the
basis of 30/360 days and shall be due and payable quarterly in arrears.








--------------------------------------------------------------------------------




6.
Securities



The below-mentioned securities shall serve to provide security for all of the
Bank’s current and future, including conditional or term claims from the
individual transactions charged against the loan - notwithstanding the
regulations in no. 21 and no. 22 of the Bank’s GTC. This shall not affect any
further earmarking agreed in security agreements or statements of purpose.


6.1
Unrestricted comfort letter of the parent company Advanced Energy Industries,
Inc.



6.2
Obligation to provide securities in proper form



The Borrower undertakes to ensure the provision of the above-mentioned
securities in proper form in accordance with the Bank’s model.


7.
Requirements / Obligations



7.1
The Borrower undertakes make a well-balanced selection of beneficiaries in
connection with utilizations of the loan through sureties, which as far as
possible include the entire group of the Borrower’s surety transaction partners.



7.2
The Borrower undertakes to maintain an equity ratio of at least 25 % during the
term of this Agreement.



The methodology for calculating the equity ratio is appended as an Appendix to
this Agreement. The maintenance of the equity ratio shall be confirmed quarterly
as part of the information about the economic circumstances to the Bank by the
Borrower (see item 7.5). The maintenance of the equity ratio shall additionally
confirmed by the auditors in the scope of the yearly preparation of the annual
financial statement provided with an audit certificate (see item 7.5).


7.3
Notwithstanding the provision of securities, the following declaration of equal
footing with the Bank is hereby agreed:

The Borrower undertakes to the Bank not to place any other lenders in a better
position regarding securities or information for loans granted or yet to be
granted to the Borrower, a subsidiary or a third party. Otherwise, the Bank must
be placed on equal footing with the other lenders. This shall not apply if the
Bank consents to the provision of securities beforehand or if securities which
are equivalent in the Bank’s view are provided to the Bank at the same time.
This also excludes trade credits on usual conditions as well as the provision of
security for such loans through retentions of title and substitute assignments.


7.4
Bank’s involvement in the cross-selling business

The Borrower shall involve the Bank in the cross-selling business to an extent
appropriate for the rate of funding (e.g. payment transactions, international
and investment business, interest and currency hedges, energy and raw material
hedges) in so far as market conditions are offered.


The Borrower is prepared to conduct discussions with the Bank once per calendar
year regarding to what extent the foregoing involvement of the Bank was
fulfilled in the past year.


7.5
Disclosure of the economic circumstances

The Borrower undertakes to disclose its economic circumstances on an ongoing
basis to the Bank. It is especially obliged to submit to the Bank all current
documents for evaluating its economic circumstances required in accordance with
the specifications of § 18 of the German Banking Act [KWG] and regulatory
regulations.


In particular, these are:


◦
The Borrower‘s annual financial statement provided with an audit certificate
incl. cash flow statement as well as information about the maintenance of the
equity ratio stipulated under item 7.2 confirmed by the auditor by no later than
six months after the last balance sheet date;



◦
The parent company Advanced Energy Industries, Inc.’s consolidated financial
statements provided with an audit certificate by no later than six months after
the last balance sheet date;







--------------------------------------------------------------------------------




◦
The Borrower’s quarterly report on the economic circumstances (target/actual
comparison of the turnover, costs, investment and liquidity planning as well as
the banking rollforward) including the subsidiaries by no later than six weeks
after the end of the quarter. A calculation of the maintenance of the equity
ratio stipulated under item 7.2 must also be submitted within the framework of
the quarterly reports;



◦
The Borrower’s (including its subsidiaries’) corporate planning (turnover,
costs, investment and liquidity planning) must also be submitted by no later
than November, 15, of each year.



At the Bank’s request, it is obliged to provide all additional explanatory notes
regarding its documents (including its subsidiaries’ documents) and its economic
situation (including the economic situation of the subsidiaries). Should
additional documents become required, the Borrower undertakes likewise to send
these to the Bank.


Furthermore, the Borrower undertakes give notice of all occurrences which can
have significant repercussions on the contractual relationship or a long-term
influence on its financial circumstances or earnings situation without delay.


7.6
Money Laundering Act [Geldwäschegesetz]



The Borrower undertakes to make available all necessary information and
documents to the Bank that the Bank considers to be required to fulfill its
obligations under the Money Laundering Act.


8.
Undertaking



Insurance coverage


The Borrower declares that it maintains all usual insurance required for the
protection of its assets and its business operation in accordance with the care
of a prudent businessperson and namely both regarding the insured risk as well
as concerning the amounts of coverage.


9.
Transfer of the Credit Risk to Third Parties, Passing on Information



9.1
In case the Bank (for the purpose of refinancing, equity relief or the risk
diversification)     avails itself of its right

a)
to transfer or to pledge the claims to which it is entitled under this Loan
Agreement - where applicable including corresponding securities - in whole or
part to a third party,

b)
to insure the economic risk of the grant of the loan - where applicable
including any corresponding securities - in whole or in part with a third party
or transfer this to a third party, e. g. through credit derivatives, in
connection with asset backed securities transactions or through loan
sub-participations, the Borrower shall release the Bank from banking secrecy -
if required - in accordance with the regulations in no. 9.2 below.



9.2
A third party may be a member of the European System of Central Banks (e. g.
Deutsche Bundesbank), the European Investment Bank, a credit institution,
Kreditanstalt für Wie-deraufbau (KfW) or another development bank, a financial
services institution, financing enterprise, insurance companies, company pension
scheme, a pension fund, capital investment company or a special purpose vehicle
founded for purposes of the securitization of loans receivable. The Bank may
pass on the economic risk of the grant of the loan to the respective third party
as well as to such persons who must be involved in the handling of the transfer
for technical or legal reasons, e. g. rating agencies or auditors.



9.3
The Bank shall oblige the third party as well as where applicable any further
persons indicated in no. 9.2 within the scope of a confidentiality agreement
regarding all customer-related data before passing on the transmitted
information if such obligation does not already exist under statutory or
professional / occupational regulations.



9.4
In the case of the assignment of loans receivable to Deutsche Bundesbank, the
Borrower shall make available balance sheet figures and / or a self-declaration
to Deutsche Bundesbank on its requests.



9.5
Transfer of the loans receivable to a third party shall require the Borrower’s
written consent. The requirement of consent shall cease to apply if the third
party is Deutsche Bundesbank or an enterprise affiliated to the Bank





--------------------------------------------------------------------------------




or if the Bank is entitled to terminate this Agreement. The Borrower’s consent
may only be refused in response to a legitimate interest. The consent shall be
considered to be given if the Borrower has not objected in writing within two
bank working days after receipt of the Bank's request for consent. A
corresponding request must be addressed to the Borrower in writing, indicating
the name of the third party and referring to the consequences of an omitted
objection.


10
Final Provisions



10.1
Conclusion by telephone / fax



10.1.1
In connection with the handling of term loan facilities, it is hereby agreed
that the conclusion of such transactions shall be done exclusively by telephone
and the persons yet to be specified on the appended pre-printed form by the
Borrower may conclude corresponding agreements with the Bank. The Borrower shall
merely obtain a written confirmation (in the form of a fax or an account
statement) regarding the respective conclusion, indicating the amount, the term
and the interest after telephone instruction by the Bank. It shall be incumbent
on the Borrower to examine this conformation for correctness of the indicated
data. An acceptance is not required. The Borrower shall get in contact with the
Bank without delay merely in the case of inconsistencies or in case such a
confirmation is not received within a reasonable period by the Borrower.



A corresponding conformation must be sent to the Borrower’s following fax
number:
07123 - 969 30 130


10.1.2 In connection with the handling of the drawdowns (apart from term loan
facilities) under this Agreement, the Borrower may issue instructions by means
of fax if the appended pre-printed form is completed and signed by the Borrower
and submitted to the Bank.


10.2
Application of the provisions

The regulations of this Agreement shall apply to all individual transactions in
accordance with item 2.


10.3
Limitation of actions

If the Bank’s claims are subject to a regular limitation of actions, a
limitation period of five years is hereby agreed instead of the statutory
limitation period. In other respects, the statutory provisions shall continue to
apply.


10.4
General Terms and Conditions

In addition, the Bank’s GTC, General Terms and Conditions for the Corporate
Lending Business (“GTCCLB”) and General Terms and Conditions for the Surety
Business (“GTCSB”) are an integral part of the Agreement. A copy of the GTC in
the version of July 2012, the GTCCLB in version of April 2013 as well as the
GTCSB in the version of January 1997 are appended to this Agreement. Should
differences exist between the GTC, the GTCCLB and the GTCSB and the regulations
of this Agreement, the agreements of this Agreement shall have priority.


The "Uniform Guidelines and Conventions for Documents - Letters of Credit" as
currently amended are an integral part of the Agreement. The provisions of these
guidelines as currently amended (ERA500) are known to the Borrower.


Regarding first demand guarantees or bonds with comprehensive waiver of
objections, the information sheet appended as an appendix hereto shall apply.


10.5
Conclusion of the Agreement



The Bank considers itself bound by this offer up until July 31, 2013. The
foregoing Agreement shall only be concluded upon receipt of an original
countersigned in legally binding form by the Borrower at the Bank before the end
of this time period. This Agreement replaces the hitherto existing credit
facility agreement of August 18 / September 15, 2011 in the version of the 1st
modification agreement of July 30 / August 02, 2012 as well the contract offer
of July 15, 2013.










--------------------------------------------------------------------------------




Metzingen, July 31, 2013
 
Munich, July 31, 2013
REFUsol GmbH
 
Bayerische Landesbank







List of Appendices:
•
Appendix “Drawdown requirements”

•
Appendix “Authorization to Conclude Loan Facility Agreements by Telephone”

•
Appendix “Pre-printed Form Instruction by means of Fax Machine”

•
Appendix “GTC”

•
Appendix “GTCCLB”

•
Appendix “GTCSB”

•
Appendix “Information Sheet for First Demand Bonds”

•
Appendix “Letter of Comfort” (comfort letter)

•
Appendix “Calculation of the equity ratio”







--------------------------------------------------------------------------------




Appendix: “Authorization to Conclude Loan Facility Agreements by Telephone“


KN: REFUsolGmbH
(GP: 4217120)


The following persons are entitled until revocation in writing to conclude term
loan facilities and overnight borrowing transactions with Bayerische Landesbank
for the Borrower within the committed loan facility by telephone.
Name
Restrictions
(poss. amount, terms etc.)
Stefan Schäfer
€ 30,000 or less
Michael Seehuber
€ 100,000 or less
Gordon Tredger
€ 500,000 or less
John McMahon
€ 100,000 or less
Danny Heron
Greater than € 500,000





Metzingen, July 31, 2013        REFUsol GmbH


Place, Date








--------------------------------------------------------------------------------




Appendix: Drawdown requirements


A.1
Submission of an overview of the company law structure(s) of the Borrower
company/ies, which contains all participation structures and ownership
structures up to the natural persons located at the end of a participation chain
(e. g. organizational chart of the borrower company/ies, indicating the
respective percentage and nominal asset, capital and / voting right shares of
each natural person).



A.2
Signed comfort letter of Advanced Energy Industries, Inc.



A.3
A Capacity and Enforceability Legal Opinion under US law corresponding to the
Bank’s requirements.







--------------------------------------------------------------------------------




Appendix: Calculation of the Equity Ratio


Definition


“Equity ratio“ = equity / balance sheet total


“Equity” means


(a)
Capital stock

(b)
+ Capital reserve

(c)
+ Retained earnings

(d)
+/- Consolidated balance sheet profit or loss

(e)
+ Minority shares

(f)
+ Subordinated debt (subordination of capital and interest)

(g)
- Goodwill

(h)
- Receivables from shareholders



“Balance sheet total” means
(a)
Balance sheet total in accordance with the consolidated balance sheet

(b)
- Goodwill

(c)
- Receivables from shareholders





